Citation Nr: 0514399	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for folliculitis 
decalvans, acne, and xerosis claimed as skin disorder 
secondary to chemical exposure.  

3.  Entitlement to service connection for degenerative joint 
disease, left hip, secondary to right knee disorder.  

4.  Entitlement to service connection for degenerative disc 
disease, cervical spine, secondary to right knee disorder.

5.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, secondary to right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran appeared at a local hearing at the 
RO before a Decision Review Officer dated in December 2003. 

The Board notes that the veteran filed a service connection 
claim for pes planus in December 2003.  This matter is 
referred to the RO for further development.  

The issue of service connection for degenerative disc 
disease, lumbar spine, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2003 written communication, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to service connection for hepatitis C.

2.  Folliculitis, decalvans, acne, and xerosis were not shown 
during active service or until many years after separation 
from active service, and competent medical evidence does not 
relate the veteran's folliculitis decalvans, acne, and 
xerosis to service.  

3.  Degenerative joint disease of the left hip, and 
degenerative disc disease of the cervical spine, is not shown 
during active service or until many years after separation 
from active service.

4.  Competent medical evidence does not relate the veteran's 
left hip or cervical spine to his service-connected right 
knee disorder.  


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for hepatitis C.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2004).

2.  Folliculitis, decalvans, acne, and xerosis was not 
incurred in or aggravated by the veteran's active duty 
service, nor may be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

3.  Degenerative joint disease of  the left hip was not 
incurred or aggravated in service, may not be presumed to 
have incurred in service, or was not caused or aggravated by 
the service-connected right knee disorder.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).

4.  Degenerative disc disease of the cervical spine, was not 
incurred or aggravated in service, may not be presumed to 
have incurred in service, or was not caused or aggravated by 
the service-connected right knee disorder.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

VA fully notified the veteran of what is required to 
substantiate his claims in two letters dated in February 2004 
and September 2004 and in the February 2004 supplemental 
statement of the case (SSOC).  Together, the VCAA letters and 
SSOC provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  No other evidence has been identified by the veteran.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, VA examination report 
dated in July 2002, numerous private medical records, and 
written statement and testimony from the veteran.  As a VA 
examination and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

The veteran submitted medical evidence directly to the Board 
in April 2005 without a waiver of initial consideration of 
this evidence by the RO.  Nevertheless, the Board finds that 
the medical evidence submitted merely confirms that the 
veteran is receiving treatment for current disorders, which 
is already of record.  There is no nexus opinion or other 
evidence in the April 2005 documents not already considered 
by the RO.  As such, remanding the claims of service 
connection for folliculitis decalvans, acne, and xerosis, 
degenerative joint disease, left hip, and degenerative disc 
disease, cervical spine, to the RO is unnecessary.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Withdrawal

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal. A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a VA form 21-4138 dated December 2, 2003, the veteran 
indicated that he wished to withdraw his Board appeal as to 
the issue of service connection for hepatitis C.  
Accordingly, this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of service connection for hepatitis C. and there 
effectively remains no allegation of errors of fact or law 
for appellate consideration.  As such, the Board does not 
have jurisdiction to review the appeal as to this issue.

In closing, the Board notes that the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  
However, the Board finds nothing in the new legislation or 
implementing regulations which affects the veteran's ability 
to voluntarily withdraw issues from appellate status.

III.  Service Connection

The veteran is claiming service connection for folliculitis 
decalvans, acne, and xerosis (skin disorder) related to 
chemical exposure during service and degenerative joint 
disease, left hip, (left hip disorder) and degenerative disc 
disease, cervical spine (cervical spine disorder) secondary 
to his service-connected right knee disorder.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, including degenerative 
arthritis or, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Initially, the Board notes that there is no record of any 
skin problems, cervical spine problems, or left hip problems 
in service.  In fact, there is no evidence of chronic skin, 
cervical spine, or left hip problems indicated in the 
November 1971 Report of Medical Examination for separation 
from active duty service.  Clinical evaluation was normal for 
spine, skin, and neurologic.  The veteran also made no 
reference to any skin, cervical spine, or left hip problems 
in his Report of Medical History dated in November 1971.  

For the skin disorder, there is no evidence of skin problems 
until complaints of a rash in the private medical records 
dated in 1986, approximately 15 years following service.  A 
private medical report dated in February 1990 noted findings 
of an irregular fibrous stalk covered by an irregular, 
slightly acanthotic epidermis, indicative of a skin tag or 
acrochordon.  Subsequent medical records, including VA 
medical records note treatment and diagnosis of excema and 
impetigo of the chest, abdomen, and back.  The veteran had 
been receiving treatment from VA medical facilities for his 
folliculitis decalvans.  VA examination report dated in July 
2002 noted that the veteran's folliculitis decalvans had 
responded well to Minocycline in the past.  The 
hyperpigmented areas were benign and represented post-
inflammatory skin changes.  

The veteran testified that he believed that his current skin 
disorders were related to exposure to chemicals during 
service.  He indicated in his testimony that he first began 
having skin problems about seven to eight years following 
separation from service when he started having little pus 
bumps.  

Upon review, folliculitis, decalvans, acne, and xerosis is 
not shown during active service or until many years after 
separation from active service, and competent medical 
evidence does not relate the veteran's folliculitis 
decalvans, acne, and xerosis to service.  Even assuming the 
veteran was exposed to chemicals in service, he testified 
that he did not receive any treatment for skin problems in 
service and not for at least seven years following service.  

Other than the veteran's contentions, the record contains no 
competent evidence showing that the veteran's skin disorders 
were caused or aggravated by chemical exposure in service or 
otherwise related to service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As for the cervical spine and left hip disorders, the post-
service medical records show no complaints or treatment for 
cervical spine problems until January 1987 and no findings of 
degenerative arthritis for either the cervical spine or left 
hip until many years after service.  Thus, the presumptions 
do not apply.  38 C.F.R. § 3.309.  
Nevertheless, the veteran asserts that his cervical spine and 
left hip disorders are related to his service-connected right 
knee disorder.  

Review of the medical evidence shows only one opinion 
regarding whether the veteran's cervical spine and left hip 
disorder were caused or aggravated by his right knee; a VA 
examination report dated in July 2002.  The report indicated 
that the veteran's chronic neck pain resulted from lifting 
while working at the Post Office.  Private medical records 
revealed a C6-7 herniated nucleus pulposus with cord 
displacement and entrapment of the left C7 nerve root.  
Examination of the cervical spine showed chronic pain with 
radiation into the left upper extremity.  Examination of the 
left hip noted no groin tenderness and the hip had a full 
passive range of motion, which was pain free.  After 
examination of the veteran, the examiner determined that 
there was no connection between the veteran's cervical spine 
and left hip problems and his right knee.  The examiner 
opined that these conditions began as a result of his Post 
Office employment and heavy lifting.  

The Board finds the July 2002 VA examination report to be 
competent medical evidence that is supported by the record 
and reasoned analysis.  This was based upon examination of 
the veteran, review of his medical records, particularly the 
private medical records, and based upon the veteran's 
history.  The examiner's only clinical finding involving the 
cervical spine was attributed to work-related injury 
following service and not related to the right knee.  
Examination of the left hip was negative, other than 
complaints of pain.  There is also no competent medical 
evidence contradicting the examiner's findings in the record.  

Other than the veteran's contentions, the record contains no 
competent evidence showing that the veteran's cervical spine 
or left hip were caused or aggravated by his right knee 
disorder.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno, supra.  
However, there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit, supra; Espiritu, supra.

As there is no competent evidence of record contradicting the 
July 2002 VA examination report, the Board concludes that the 
preponderance of the evidence is against the veteran's 
service connection claims for skin disorder, cervical spine 
disorder, and left hip disorder.  Since the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claims are 
denied.


ORDER

The appeal as to the issue of entitlement to service 
connection for hepatitis C. is dismissed.

Entitlement to service connection for folliculitis decalvans, 
acne, and xerosis claimed as skin disorder secondary to 
chemical exposure is denied.  

Entitlement to service connection for degenerative joint 
disease, left hip is denied.  

Entitlement to service connection for degenerative disc 
disease, cervical spine is denied.


REMAND

Unfortunately, a remand is required in this case.  Service 
medical records demonstrate that the veteran had numerous 
complaints of lower back problems in service.  Report of 
Medical History dated in January 2000 noted that the veteran 
indicated experiencing occasional back pain following a 
football injury in 1966.  However, Report of Medical 
Examination dated in January 2000 found the spine normal on 
clinical examination.  

Post-service medical evidence demonstrates diagnosis and 
treatment for degenerative disc disease of the lumbar spine.  
While the July 2002 VA examination report addressed the issue 
of whether the veteran's lower back disorder was caused by 
his right knee disorder, the examiner did not make a 
determination as to whether the veteran's current lower back 
problems are related to his in-service complaints and 
treatment.  A medical nexus opinion is necessary on this 
issue before adjudication on the merits.  38 C.F.R. § 3.159 
(2004).  

In addition, in April 2005, the Board received medical 
records from the veteran pertaining to his lower back 
disorder.  The veteran did not submit a waiver of initial 
consideration of this evidence by the RO and the RO did not 
issue a supplemental statement of the case on the issues of 
service connection addressing such evidence.   In Disabled 
Am. Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003), the Federal Circuit Court emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
veteran's waiver.  In light of the Federal Circuit decision 
discussed above, the most appropriate action would be to 
remand these claim to the RO for initial consideration of the 
additional evidence submitted in April 2004.  Accordingly, a 
remand is required for consideration of this evidence by the 
RO and the issuance of an SSOC.

Accordingly, the case is REMANDED for the following 
development:

1.  The VBA AMC should schedule a VA 
medical examination to ascertain the 
nature, extent, and etiology of the 
veteran's lower back disorder.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examiner should be asked to determine 
whether the veteran's current lower back 
disorder is at least as likely as not 
(more than 50 percent probability) 
related to service.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinions.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence, 
along with the VA examination report, and 
re-adjudicate the veteran's service 
connection claim for degenerative disc 
disease, lumbar spine.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


